      Case 2:12-cv-00859-LMA-MBN Document 1344 Filed 09/30/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    LASHAWN JONES, ET AL.                              CIVIL ACTION NO. 12-859

    VERSUS                                             SECTION I, DIVISION 5

    MARLIN GUSMAN, ET AL.                              JUDGE LANCE M. AFRICK
                                                       MAGISTRATE JUDGE NORTH


                                         STATUS REPORT

        The City of New Orleans (the “City”) hereby submits a Status Report on the progress of

the Temporary Detention Center (“TDC”) renovation and the construction of a new Phase III jail

building, in response to the Court’s Order of March 18, 2019. 1

        In an effort to address significantly changed circumstances in Orleans Parish, and in an

effort to respond to the City’s negatively impacted financial condition in response to COVID-19,

the City filed a Motion for Relief from Court Orders of January 25, 2019 (Rec. Doc. 1221) and

March 18, 2019 (Rec. Doc. 1227) Regarding Phase III Jail Facility 2 on June 29, 2020. The

City’s Motion for Relief is currently scheduled for hearing on October 6, 2020. 3

        Pursuant to the Prison Litigation Reform Act (“PLRA” or the “Act”), mandating the

construction of prison facilities is not contemplated under the Act. 4 The City maintains that the

PRLA prohibits courts from ordering the construction of a new jail building and that the PLRA

imposes other statutory limitations upon federal courts before a directive to construct a new jail

facility can be issued.       This should especially be the case when a municipality’s financial


1
  Rec. Doc. 1227.
2
  Rec. Doc. 1281.
3
  Rec. Doc. 1339.
4
  See 18 U.S.C. § 3626 (a)(1)(C).
     Case 2:12-cv-00859-LMA-MBN Document 1344 Filed 09/30/20 Page 2 of 4




circumstances have drastically changed in a manner where building a new jail building to expand

a jail complex will be, among other ramifications, to the detriment of Orleans Parish residents and

public safety.

       The TDC renovation is complete, as Ordered by the Court, and has been turned over to the

Orleans Parish Sheriff’s Office (“OPSO”). Operations and maintenance manuals have been

provided. OPSO requested the City perform a second round of system/equipment trainings. The

City worked with Blanchard Mechanical Construction Company (the “Contractor”) to set up the

additional training sessions.

       Adhering to the Court’s Orders in January and March 2019 (Rec. Docs. 1221 and 1227),

the City and Hill International (“Hill”) met with Grace Hebert Curtis Architects (“GHC” or the

“Architect”) to review the current plans and to discuss proposed next steps for plan development

and current cost estimate versus budget targets. This includes scheduling a meeting with the GHC

and the New Orleans Fire Department (“NOFD”) to engage the NOFD review of the plans

approved by the Board of Building Standard Appeals and a revisiting of the GHC cost estimate

with Hill estimators to revisit building systems and materials to identify additional budget

reductions.



                                             Respectfully submitted,

                                             /s/ Sunni J. LeBeouf
                                             SUNNI J. LEBEOUF (LSBA #28633)
                                             CITY ATTORNEY
                                             Email: sunni.lebeouf@nola.gov
                                             DONESIA D. TURNER (LSBA #23338)
                                             Email: donesia.turner@nola.gov
                                             Sr. Chief Deputy City Attorney
                                             CHURITA H. HANSELL (LSBA #25694)
                                             Chief Deputy City Attorney
                                             Email: chhansell@nola.gov


                                                 2
Case 2:12-cv-00859-LMA-MBN Document 1344 Filed 09/30/20 Page 3 of 4




                              1300 PERDIDO STREET
                              CITY HALL - ROOM 5E03
                              NEW ORLEANS, LOUISIANA 70112
                              TELEPHONE: (504) 658-9800
                              FACSIMILE: (504) 658-9868

                              Counsel for the City of New Orleans




                                 3
    Case 2:12-cv-00859-LMA-MBN Document 1344 Filed 09/30/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 30, 2020, a copy of the foregoing was served,

contemporaneously or prior, upon all parties to this proceeding via the court’s CM/ECF system.

                                                            /s/ Sunni J. LeBeouf
                                                           SUNNI J. LEBEOUF




                                               4
